Citation Nr: 1111655	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-44 582	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1.

2.  Entitlement to a rating in excess of 10 percent for left L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1.

3.  Entitlement to a rating in excess of 10 percent for right L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for depression as secondary to service-connected spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2009 and October 2010 by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in January 2011 the Veteran submitted correspondence that may be construed as a notice of disagreement from an October 2010 rating decision which denied reopening service connection claims for depression and for a respiratory disorder.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The issues of whether new and material evidence was received to reopen claims for entitlement to service connection for depression and for a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  On January 18, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of his appeal for entitlement to a rating in excess of 20 percent for spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1.

2.  On January 18, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of his appeal for entitlement to a rating in excess of 10 percent for left L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1.

3.  On January 18, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting a withdrawal of his appeal for entitlement to a rating in excess of 10 percent for right L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for a rating in excess of 20 percent for spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant for a rating in excess of 10 percent for left L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal by the appellant for a rating in excess of 10 percent for right L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for entitlement to increased ratings for spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1 and for left and right L4 nerve root compression, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal for entitlement to a rating in excess of 20 percent for spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1 is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for left L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1 is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for right L4 nerve root compression secondary to spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1 is dismissed.


REMAND

As noted in the Introduction, the Veteran has expressed disagreement with the October 2010 rating decision in a statement received by the Board in January 2011 which denied reopening service connection claims for depression and for a respiratory disorder.  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed.  38 C.F.R. § 20.300 (2010).  As such, notice of disagreement with the October 2010 rating decision is not properly made before the Board, but must be made to the Sioux Fall, South Dakota RO.  Nevertheless, as VA has been made aware of the Veteran's disagreement with the October 2010 rating decision as it pertains to the Veteran's request to reopen his claims of entitlement to service connection for depression and a respiratory disorder, the RO must be afforded the opportunity to take formal notice of the notice of disagreement, and issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).
 

Accordingly, the case is REMANDED for the following action:

The RO should take formal notice of the Veteran's January 2011 notice of disagreement with the October 2010 rating decision as to the issues of whether new and material evidence was received to reopen claims for entitlement to service connection for depression as secondary to service-connected spinal stenosis, degenerative joint disease, and degenerative disc disease, status post laminectomy at L3-S1, and for entitlement to service connection for a respiratory disorder, to include as a result of asbestos exposure.  A statement of the case on those issues should then be issued to the Veteran.  He should be apprised that to perfect the appeal on these issues for Board review he must submit a substantive appeal.  The requisite period of time for a response should be allowed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


